Exhibit 10.53

FIRST AMENDMENT TO THE

REALOGY CORPORATION

OFFICER DEFERRED COMPENSATION PLAN

AMENDMENT to the Realogy Corporation Officer Deferred Compensation Plan
(hereinafter called the “Plan”).

WHEREAS, Realogy Corporation (hereinafter called the “Company”) maintains the
Plan, effective August 1, 2006, for the benefit of the Company’s Officers who
are eligible to participate therein;

WHEREAS, the Company desires to amend the Plan to allow Company discretion in
determining which group of Participants under the Plan may receive Matching
Contributions; and

WHEREAS, subsection 9.1 of the Plan permits the Company to amend the Plan at
anytime.

NOW, THEREFORE BE IT:

RESOLVED that, the Plan shall be, and hereby is, amended as follows:

Effective January 1, 2008, subsection 4.2 “Matching Deferrals,” shall be amended
by the substitution of the first sentence in its entirety:

“After each payroll period, monthly, quarterly, or annually, at the Employer’s
discretion, with such discretion including the Employer retaining the right to
determine which Participants may receive such Matching Deferrals, the Employer
shall contribute to the Trust Matching Deferrals equal to the rate of Matching
Contribution selected by the Employer and multiplied by the amount of the
Elective Deferrals credited to the Participants’ Accounts for such period under
Section 4.1.”

IN WITNESS WHEREOF, and as evidence of the adoption of this First Amendment, the
Company has caused the same to be executed by its duly authorized officer this
29th day of February, 2008.

 

ATTEST:   REALOGY CORPORATION

/s/ Kathleen A. Mohr

  By:  

/s/ Marie R. Armenio

  Print Name:   Marie R. Armenio   Title:   SVP, Human Resources